                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

       Martinez Orlandis Black,       )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )                3:20-cv-00116-RJC
                                      )
                  vs.                 )
                                      )
      U.S Marshall Service, et al     )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 21, 2021 Order.

                                               September 21, 2021




        Case 3:20-cv-00116-RJC Document 10 Filed 09/21/21 Page 1 of 1
